Conlan, J.
The sole ground for asking that the attachment he vacated was the insufficiency of the affidavit upon which the same was granted. The plaintiff, upon certain representations made to him by the defendant’s treasurer, .had been induced to part with the sum of $700, and these representations were subsequently ascertained to be untrue, as it is alleged. The defendant does not deny a single allegation or present any affidavit whatever jn support of its motion to vacate, and we are, therefore, to decide the question upon the plaintiff’s statement of the case. We think the allegations were entirely sufficient, and that a cause of action is shown in favor of the plaintiff and against the defendant, and there being no other question before us for consideration, it follows that the order appealed from should be affirmed, with costs.
Eitzsimoes, Qh. J., and O’Dwyer, J., concur.
Order affirmed, with costs.